Citation Nr: 1314678	
Decision Date: 05/03/13    Archive Date: 05/15/13

DOCKET NO.  07-24 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an increased evaluation for posttraumatic stress disorder (PTSD), currently evaluated as 50 percent disabling.

2.  Entitlement to a total rating based on individual unemployability due to service connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Robert Chisholm, Attorney at Law


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel



INTRODUCTION

The Veteran served on active duty from November 1965 to August 1968.  His awards and decorations include the Purple Heart Medal. 

This matter arises from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine, that denied an evaluation in excess of 30 percent for PTSD.  This matter was previously before the Board on two occasions; in December 2010 at which time the Board remanded the matter for additional development, and in October 2011 at which time the Board granted an increased rating of 50 percent for PTSD.  The appellant appealed the Board's October 2011 decision to the Court of Appeals for Veterans Claims (Court or CAVC).  By Court order dated in April 2012, the Court granted a Joint Motion for Remand to the extent that the Board decision denied a rating in excess of 50 percent for PTSD.  The matter is once again before the Board.

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required.


REMAND

Subsequent to the CAVC Order of April 2012 noted above, in February 2013, the Veteran's representative submitted additional evidence to the Board with respect to the Veteran's pending appeal for a rating greater than 50 percent for his service-connected PTSD.  The evidence was accompanied by a waiver of review of such evidence by the RO in the first instance.  See 38 C.F.R. § 20.1304(c).  The pertinent evidence consists of a private employability evaluation report, dated in January 2013, from a certified rehabilitation counselor/disability management specialist.  The report is based on the counselor's review of the Veteran's claims file as well as telephone interviews with him.  The report suggests a possible change in the level of functional impairment due to the Veteran's service-connected PTSD.  

The new evidence was accompanied by a formal claim for total rating based on individual unemployability due to service connected disability (TDIU) (VA Form 21-8940).  This claim form notwithstanding, in Rice v. Shinseki, 22 Vet. App. 447 (2009) the Court of Appeals for Veterans Claims (Court) held that a claim for TDIU, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  Thus, that issue is considered to have been raised.

In light of the foregoing, a remand is in order so that an opinion may be obtained that accurately assesses the Veteran's current level of functional psychiatric impairment including employability, and takes into consideration all of the evidence of record, to include the recently submitted January 2013 private employability evaluation report.  Also, a VA social and industrial survey should be conducted in conjunction with the examination.  

Additionally, on remand, updated VA treatment records should be obtained and associated with the record.  Currently there are no VA psychiatric outpatient records on file subsequent to November 2010.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

It is also noted that in the form claiming the TDIU, it was noted that the Veteran had most recently worked in corrections until November 2009.  He reportedly became to disabled to work as of that date.  It was also indicated that he expected to receive disability retirement benefits.  In view of this information, a statement from his last employer and any documents concerning the disability retirement should be requested and obtained if possible.  The appellant's assistance in obtaining these records should be requested as needed.

Accordingly, the case is REMANDED for the following actions:

1.  Updated treatment records from the VA Health Care System from November 2010 until the present should be requested and associated with the claims file.

If any requested records are not available, that fact must clearly be documented in the claims file and proper notification under 38 C.F.R. § 3.159(e) should be provided to the Veteran. 

2.  With the appellant's assistance as needed, request a statement from the Veteran's last employer as to the reasons of termination of employment.  Appellant's assistance in identifying and obtaining records concerning the disability compensation payments should also be requested.  It should be determined whether this is through the Social Security Administration or other organization.  All pertinent records should be obtained to the extent possible.  All attempts to obtain the records should be documented in the claims folder.

3.  After the above-described development has been completed, and whether or not records are obtained, schedule the Veteran for a VA psychiatric evaluation, and a VA Social and Industrial Survey, to evaluate the current level of severity of the service-connected PTSD under the pertinent diagnostic criteria of VA's Schedule for Rating Mental Disorders, 38 C.F.R. § 4.130, Diagnostic Code 9411, as well as to ascertain the impact of his service-connected disability on his employability. 

The examiner(s) must evaluate and discuss the functional effect of the Veteran's PTSD on his employability without consideration of his non-service-connected disabilities or his age. 

Also, the examiner(s) must specifically address the August 2006 and January 2011 VA opinions, the private employability evaluation opinion of January 2013, as well as the Veteran's GAF scores during the entire appellate period, and their reflection of the Veteran's employability. 

The claims file, to include a copy of this Remand, should be made available to the examiner(s) for review in conjunction with the examination, and the examiner(s) should note such review.  A complete explanation should be provided for all opinions given.  The opinions should be based on examination findings, historical records, and medical principles.  The examiner(s) should fully articulate a sound reasoning for all conclusions made.

4.  Following the completion of the above, and any other development deemed necessary, adjudicate the claims for an evaluation greater than 50 percent for PTSD and for entitlement to TDIU.  If any claim is not granted to the Veteran's satisfaction, send him and his representative a Supplemental Statement of the Case and give them an opportunity to respond before the record is returned to the Board for further appellate review.

The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).

_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


